NUMBER 13-21-00008-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

        IN THE INTEREST OF A.T.M., G.B., AND P.F.L., CHILDREN


                    On appeal from the 377th District Court
                          of Victoria County, Texas.


                                        ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellants’ briefs were

filed on March 15 and 16, 2021. The brief of appellee, the Texas Department of Family

and Protective Services, was due on April 6, 2021. See TEX. R. APP. P. 38.6(b). Appellee

has filed a motion for extension of time seeking fifteen additional days to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases. See TEX. R. APP. P. 38.6(d).

       We GRANT appellee’s motion for extension of time and ORDER appellee’s brief

to be filed on or before 5:00 p.m. on Wednesday, April 21, 2021. No further extensions of

time will be granted absent truly extraordinary circumstances.


                                                                         PER CURIAM

Delivered and filed on the
7th day of April, 2021.




                                               2